               2:18-cv-02154-SEM-EIL # 149   Page 1 of 24
                                                                                  E-FILED
                                               Thursday, 09 September, 2021 02:17:44 PM
                                                             Clerk, U.S. District Court, ILCD
           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


JSM MANAGEMENT, INC.,        )
An Illinois corporation,     )
                             )
Plaintiff/Counter-Defendant, )
                             )
     v.                      )               No. 18-cv-2154
                             )
BRICKSTREET MUTUAL           )
INSURANCE COMPANY, a Mutual )
Company,                     )
                             )
Defendant/Counter-Plaintiff, )
                             )
and                          )
                             )
MONROE GUARANTY              )
INSURANCE COMPANY, a member )
Of the FCCI INSURANCE GROUP, )
                             )
Defendant.                   )


                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Amended Motion for

Summary Judgment (d/e 146) filed by Counter-Defendant JSM

Management, Inc. (JSM) in response to the Counterclaim (d/e 108)

filed by Counter-Plaintiff BrickStreet Mutual Insurance Company



                            Page 1 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 2 of 24


(BrickStreet). For the reasons stated below, JSM’s Motion for

Summary Judgment (d/e 146) is GRANTED.

                          I. BACKGROUND

     The lawsuit underlying the instant Counterclaim arose from a

dispute between JSM, a property management company based in

Champaign, Illinois, and the insurance carriers from which JSM

purchased workers’ compensation insurance between 2008 and

2016. JSM filed its Complaint in Illinois state court on May 2, 2018,

claiming that the insurance carriers had overcharged JSM for

insurance coverage between 2008 and 2015. See d/e 1, exh. A. The

case was removed to federal court on June 1, 2018. See d/e 1.

     On September 20, 2019, BrickStreet filed the instant

Counterclaim (d/e 108) asserting that JSM had breached the terms

of the 2015-2016 insurance policy (the “Policy”) JSM had purchased

from BrickStreet by refusing to pay the full amount due as a “final

premium.” See d/e 108. JSM moved to dismiss the Counterclaim

pursuant to Fed. R. Civ. P. 12(b)(6), arguing that it had already paid

a final premium on the Policy in 2016 and that Illinois law and the

terms of the Policy prohibited BrickStreet from retroactively

assessing a revised final premium. On December 21, 2020, the


                             Page 2 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 3 of 24


Court denied JSM’s motion to dismiss, reasoning that BrickStreet’s

upwardly revised final premium would have been permissible if, as

BrickStreet alleged, JSM had caused BrickStreet to mistakenly

assess an unreasonably low final premium in 2016 by concealing

information from BrickStreet or knowingly submitting false

information to BrickStreet.

     JSM filed the instant Motion for Summary Judgment (d/e 146)

on February 16, 2021. JSM argues that the undisputed facts in this

case show that JSM did not conceal information or submit false

information to BrickStreet and that JSM is consequently entitled to

summary judgment. BrickStreet filed a Response (d/e 147) on

March 9, 2021, arguing that Illinois law did not prohibit BrickStreet

from issuing a revised final premium regardless of whether JSM

concealed or misrepresented information. JSM filed a Reply

(d/e 148) to BrickStreet’s Response on March 22, 2021.

                               II. FACTS

     As an initial matter, the Court notes that BrickStreet’s

Response does not comply with the requirements set forth in Local

Rule 7.1(D)(2)(b) for responding to the facts asserted by JSM and

asserting BrickStreet’s own additional facts in separate subsections.


                              Page 3 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 4 of 24


Rather, BrickStreet’s response to JSM’s statement of facts includes

multiple argumentative paragraphs in which BrickStreet

ambiguously and/or partially denies the truth of JSM’s asserted

facts and then sets forth BrickStreet’s own facts. See d/e 147,

¶¶ 3, 6–7, 9, 10, 14, 17. Additionally, some of the additional facts

asserted in BrickStreet’s Response are insufficiently supported by

references to the record. See id., ¶ 9 (asserting that JSM removed

certain words from a document submitted to BrickStreet but citing

an e-mail actually discussing removal of the specified words from a

document submitted to a carrier other than BrickStreet for an audit

of a separate general liability insurance policy). Accordingly, the

Court deems admitted all facts asserted by JSM which BrickStreet

has not specifically and adequately denied. See Ciomber v. Coop.

Plus, Inc., 527 F.3d 635, 644 (7th Cir. 2008) (affirming district

court’s refusal to consider plaintiff’s response to defendant’s

statement of facts where response “contained several extremely

long, argumentative paragraphs” in which plaintiff “simultaneously

denied the veracity of [defendant’s] proposed material facts and

presented additional facts of his own”).




                             Page 4 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 5 of 24


     The following facts are taken from the parties’ statements of

undisputed material facts and from the evidence submitted.

     BrickStreet began providing workers’ compensation insurance

coverage to JSM in 2011. JSM purchased five insurance policies

from BrickStreet, each of which provided coverage for a period of

one year beginning on August 30 and ending on August 30 of the

subsequent year. JSM paid an “estimated premium” in

installments at the beginning of each policy period. D/e 146, ¶ 3.

After the end of each policy period, BrickStreet performed an audit

of JSM’s payroll records for the expired policy period and “used

those actual payroll amounts to calculate the actual final

premium.” Id., ¶ 4. If the final premium for a policy period was

higher than the estimated premium, JSM was obligated under the

terms of each policy to pay BrickStreet the difference between the

actual and the estimated premium. If the final premium was less

than the estimated premium, BrickStreet was obligated to refund

JSM the difference between the premiums.

     JSM’s premiums were calculated using the National Council

on Compensation Insurance (NCCI) classification system. Under

this system, each employee of a company is assigned one or more


                             Page 5 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 6 of 24


four-digit classification codes according to the type of work that the

employee does. Each NCCI classification code is associated with a

rate reflecting the cost of workers’ compensation insurance per

$100 of payroll. Higher-risk codes carry higher rates. For example,

code 5645 applies to carpenters working on the construction of

residential dwellings not exceeding three stories in height. This

kind of construction work carries a relatively high risk of workplace

injury, so code 5645 carried a rate of 27.4 during the 2015-2016

policy period, meaning that for every $100 paid to code 5645

employees an employer would pay $27.40 in premiums. See

d/e 108, exh. 1, p. 2. Code 9012, on the other hand, applies to

property management leasing agents and clerical workers and

carried a rate of 1.51 in 2015-2016, meaning that insuring a 9012

employee during that time period was much less expensive than

insuring a 5645 employee who earned similar wages. See id.

     On August 19, 2015, BrickStreet issued the Policy to JSM.

Id., p. 1. The Policy period was August 30, 2015 to August 30,

2016. Id. Attached to the Policy was an estimated premium

calculation that included a list of NCCI classification codes along

with an estimate of the amount of payroll anticipated under each


                             Page 6 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 7 of 24


code. Id., p. 2. The Policy estimated that JSM’s payroll would

include: (1) $360,000 paid to employees classified under NCCI

classification code 5606, which covers project managers working in

construction; (2) $400,000 under code 5645, which covers

carpenters working on the construction of residential dwellings

three or fewer stories in height; (3) $1,240,000 under code 9012,

which covers property management company employees who are

property managers, leasing agents, salespeople, or clerical workers;

and (4) $1,340,000 under code 9015, which covers “all other

employees” of a property management company. Id. The estimated

exposure amounts and the rate associated with each classification

code were used to calculate an estimated annual premium of

$129,871.00. Id. After applicable surcharges and discounts, the

total amount due on the Policy was $131,183.00. Id. JSM paid

this total amount to BrickStreet in several installments.

     In May 2016, JSM engaged new insurance agents from the

InsureChampaign insurance agency. D/e 146, ¶ 8. One of the new

agents, Graham Tennant, reviewed JSM’s workers’ compensation

insurance records and then told Kuester that he thought that the

NCCI codes currently assigned to some of JSM’s employees were


                             Page 7 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 8 of 24


incorrect and that JSM was overpaying for workers’ compensation

insurance. Id., ¶ 9. Tennant requested that the NCCI perform an

inspection to determine the correct codes. D/e 147, ¶ 9. On

October 6, 2016, NCCI employee Genevieve Jobst performed an on-

site inspection of JSM’s operations. D/e 147, exh. B, p. 10. Jobst’s

inspection consisted of an approximately one-hour long

conversation with JSM’s Director of Accounting, Deanna Kuester,

and JSM’s General Manager, Scott Kunkel. Id. On October 19,

Jobst sent an “Inspection & Classification Report” to JSM. See d/e

146, pp. 24–29. The Report classified all of JSM’s employees under

codes 9012 and 9015, and none under the construction-related

codes 5606 or 5645. Id. According to the Report, code 9015

applies “to the care, custody, and maintenance of premises or

facilities” and “encompasses all superintendents, custodial and

maintenance operations,” while code 9012 “is applied to the leasing

agents as well as the clerical employees who work in an office in

support of the property management services.” Id., p. 28.

     During every year in which JSM purchased workers’

compensation insurance from BrickStreet, JSM maintained a

workers’ compensation payroll summary spreadsheet that listed


                             Page 8 of 24
                     2:18-cv-02154-SEM-EIL # 149          Page 9 of 24


JSM employees by name and also included each named employee’s

job title, a brief description of the employee’s duties, and the NCCI

classification code assigned to the worker. D/e 147, ¶ 7. Every

year, JSM sent this document along with other payroll documents

to BrickStreet for BrickStreet to use during the annual premium

audit. Id. One of these other documents was an “Income

Statement” 1 that in past years had included the words “Carpentry”

and “Painting” to describe the work done by some JSM employees.

See d/e 148, pp. 6–7.

       In fall 2016, Kuester changed several of the NCCI classification

codes listed in JSM’s payroll summary spreadsheet. Specifically,

Kuester assigned each of the employees who had previously been

classified under code 5651 2 or code 5606 on the spreadsheet to



1 The e-mail relied on by BrickStreet to show that JSM removed the words “Carpenter” and
“Painter” from the Income Statement before sending it to BrickStreet’s auditor actually
discusses removing the words from an Income Statement that JSM planned to send to a
third-party insurance carrier that was performing an audit of JSM’s general liability policy.
See d/e 147, exh. A, pp. 8–9, 14. However, because both parties agree and assume that JSM
also sent the altered Income Statement to BrickStreet, the Court deems that fact admitted. See
d/e 147, ¶ 9; d/e 148, pp. 6–7.
2 NCCI classification code 5651, which bore the description “Carpentry—dwellings—three

stories or less” was assigned to some JSM employees during the 2011-2012 and 2012-2013
policy periods. At some point, however, the NCCI replaced code 5651 with code 5645,
described as “Carpentry—Construction of Residential Dwellings Not Exceeding Three Stories in
Height.” See d/e 146, p. 15 n.4. For the 2013-2014 and 2014-2015 policy periods, JSM’s
premiums were calculated using 5645 instead of 5651. See id. However, JSM’s payroll
summary spreadsheet was never updated to replace 5651 with 5645. See id. Therefore, when
Kuester replaced the construction-related codes from JSM’s payroll summary spreadsheet she
removed code 5651 rather than code 5645, even though the estimated premium on the Policy
and the final premiums from the two previous policy periods had used code 5645.
                                      Page 9 of 24
               2:18-cv-02154-SEM-EIL # 149   Page 10 of 24


either code 9015 or code 9012. D/e 146, ¶ 15. On October 10,

2016, Tennant sent Kuester an e-mail advising her to remove the

words “Carpentry” and “Painting” from the Income Statement before

sending it to JSM’s General Liability Insurer, Cincinnati Insurance,

because those terms would “confuse the auditor” and because “[p]er

NCCI, these are all maintenance people.” See d/e 147, exh. A, pp.

8–9, 14. Kuester removed the words from the Income Statement.

     In November 2016, BrickStreet conducted its annual audit.

While prior audits had been conducted “on-site,” the 2015-2016

audit was conducted via e-mail at BrickStreet’s request. D/e 146,

¶ 12. On November 10, 2016, a BrickStreet auditor e-mailed

Kuester to request documents and information for the premium

audit including the payroll summary spreadsheet, a “[s]ummary of

new construction completed during the [2015-2016] policy period,”

and “[d]etail regarding project managers (who they are, who they

supervise, daily activities, amount of time directly supervising

and/or doing construction work).” D/e 146, pp. 123–24. Kuester

sent the auditor the payroll summary spreadsheet in which all of

JSM’s payroll was classified under either 9012 or 9015 and

truthfully stated that JSM had not completed any new construction


                            Page 10 of 24
               2:18-cv-02154-SEM-EIL # 149   Page 11 of 24


during the 2015–2016 policy period. Id.; see d/e 147, ¶ 14.

Kuester also stated that “JSM does not consider any employees [sic]

to be a project manager.” D/e 146, p. 124.

     On November 15, 2016, a BrickStreet “Senior Premium

Auditor” named Michael Woolwine sent an e-mail to a BrickStreet

employee named Christopher Walz noting that JSM had “placed all

the maintenance employees in class code 9015” despite the fact

that a prior audit had classified several JSM employees under 5645

and 5606. Id., p. 129. Woolwine noted that one JSM maintenance

employee had “replac[ed] an old window with a new window” during

the policy period and asked Walz whether he should move the

employees who had been classified under 5645 in previous years

back into 5645. Id. Walz recommended “reaching out to the

insured to determine if they had any new construction projects” and

stated that “[i]f the new construction was limited to replacing

windows, I would consider this to be maintenance. However, if they

built and/or did any complete remodeling jobs, then I would use

5645." Id.

     On November 28, 2016, BrickStreet completed its premium

audit and sent JSM an Audit Statement summarizing the results.


                            Page 11 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 12 of 24


D/e 146, p. 126. In the cover letter included along with the Audit

Statement BrickStreet stated that the initial premium previously

paid by JSM was “an estimate calculated using the job

classifications and estimated payroll information you or your agent

provided to us” but that the post-audit premium was “based on

actual wages paid and job classifications in effect during the policy

period.” D/e 132-29, p. 23. According to the 2016 audit

statement, the estimated payroll for the construction-related codes

5606 and 5645 had been listed at $360,000.00 and $400,000.00,

respectively, in the Policy, but the “Actual Payroll” for both 5606

and 5645 was $0.00. D/e 146, p. 126. Furthermore, the estimated

payroll for the non-construction property management codes 9012

and 9015 had been listed as $1,240,000.00 and $1,340,000.00,

respectively, in the Policy, but the 2016 audit statement listed the

“Actual Payroll” for 9012 as $1,572,368.00 and the “Actual Payroll”

for 9015 as $1,933,015.00. Id. The 2016 audit statement assessed

an audited premium of $76,567.00, $54,616.00 less than the

estimated premium that JSM had paid to BrickStreet during the

policy period. Id. In late 2016, BrickStreet issued a premium

refund to JSM in the amount of $54,616.00. D/e 147, ¶ 17.


                            Page 12 of 24
               2:18-cv-02154-SEM-EIL # 149   Page 13 of 24


     On May 2, 2018, JSM filed suit against BrickStreet, JSM’s

other former insurance carriers, and JSM’s previous insurance

broker, alleging that codes 5606 and 5645 should never have been

applied and that JSM had been wrongfully overcharged for

insurance coverage between 2008 and 2015. On August 27, 2019,

BrickStreet issued an additional audit statement that assessed a

revised final premium for the Policy in the amount of $344,236.00.

See d/e 108 exh. 2, p. 1. BrickStreet claims that this 2019 audit

statement was the result of a second audit conducted by

BrickStreet after BrickStreet acquired new information through

discovery conducted in JSM’s lawsuit against BrickStreet. See d/e

108, ¶ 17. The 2019 audit statement differed from the 2016 audit

statement in that the $1,933,015.00 in payroll that the 2016

statement had assigned to classification code 9015 was assigned to

code 5645 instead in the 2019 statement. D/e 108, exh. 2, p. 1.

This change resulted in a total revised premium of $344,236.00. Id.

The revised premium amount was $213,053.00 greater than the

estimated premium paid by JSM in 2015 and 2016, see d/e 108,

exh. 1, p. 2, and $267,669.00 greater than the first final premium

paid by JSM after BrickStreet’s initial audit in November 2016. See


                           Page 13 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 14 of 24


d/e 108, ¶ 27. JSM refused to pay the additional $267,669.00 that

BrickStreet claimed was due under the Policy, and BrickStreet filed

the instant Counterclaim alleging breach of contract. See id.

                       III. LEGAL STANDARD

     Summary judgment is proper if the movant shows that no

genuine dispute exists as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

The movant bears the initial responsibility of informing the Court of

the basis for the motion and identifying the evidence the movant

believes demonstrates the absence of any genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

genuine dispute of material fact exists if a reasonable trier of fact

could find in favor of the nonmoving party. Marnocha v. St. Vincent

Hosp. & Health Care Ctr., Inc., 986 F.3d 711, 718 (7th Cir. 2021).

When ruling on a motion for summary judgment, the Court must

construe all facts in the light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. King

v. Hendricks Cty. Commissioners, 954 F.3d 981, 984 (7th Cir.

2020).




                            Page 14 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 15 of 24


                               IV. ANALYSIS

     JSM argues that summary judgment is appropriate unless

BrickStreet can demonstrate that a material issue of fact exists with

respect to whether JSM concealed information from or knowingly

submitted false information to BrickStreet. BrickStreet argues that

summary judgment is inappropriate even if JSM did not conceal

information because there is a material factual dispute as to

whether the class codes assigned in BrickStreet’s 2019 audit

statement are correct.

     The question of which set of classification codes correctly

describe JSM’s 2015-2016 payroll is both disputed and factual. In

deciding JSM’s summary judgment motion, therefore, the Court

assumes that the codes BrickStreet applied after the 2019 audit

were correct and that the codes suggested by JSM and applied by

BrickStreet during the 2016 audit were incorrect. The classification

dispute is not material, however, if JSM is entitled to summary

judgment regardless of which set of codes is correct. Because

Illinois law prohibited BrickStreet from issuing the revised final

premium in 2019, the classification dispute is immaterial and JSM

is entitled to summary judgment.


                            Page 15 of 24
                 2:18-cv-02154-SEM-EIL # 149   Page 16 of 24


  A.     215 ILCS 5/143.17a Prohibits Insurance Carriers from
         Raising Premiums After Audit Without Notice, Where
         the Insured Party Has Not Concealed or Falsified
         Information.

       JSM argues that a provision of the Illinois Insurance Code

codified at 215 ILCS 5/143.17a prohibits insurance carriers from

increasing premiums by changing the applicable classification

codes after the end of a coverage period. BrickStreet denies that

this interpretation of § 143.17a is correct and suggests that

§ 143.17a provides notice requirements for renewal of insurance

policies and does not prevent the assessment of increased

premiums after audit. In denying JSM’s Motion to Dismiss, the

Court accepted JSM’s interpretation of § 143.17a but ruled in favor

of BrickStreet because BrickStreet alleged that JSM caused

BrickStreet to initially apply incorrect codes by concealing

classification information and submitting false information. See

d/e 142.

       In the Court’s Opinion (d/e 142) denying JSM’s Motion to

Dismiss, the Court deferred to the construction of § 143.17a

adopted by the Illinois Department of Insurance (IDOI) in Company

Bulletin 2013-09 (CB 2013-09). Now, BrickStreet has brought to

the Court’s attention a second IDOI Company Bulletin, CB 2018-08,

                             Page 16 of 24
                     2:18-cv-02154-SEM-EIL # 149          Page 17 of 24


that removed CB 2013-09 from the IDOI website along with 180

other IDOI Bulletins.

       CB 2018-08 states that the IDOI “intends for Company

Bulletins to provide timely, relevant, and helpful guidance to

insurance companies” and that the IDOI was removing 180

Company Bulletins that no longer provided such guidance from its

website. D/e 147, exh. F. CB 2018-08 did not give any specific

reason for the removal of CB 2013-09. Id. The language of §

143.17a has been changed once since 2013, but that change did

not affect the subsections relied upon by JSM and by the IDOI in

CB 2013-09.3 See Illinois Public Act 100-0475 (effective January 1,

2018). Accordingly, the Court interprets CB 2018-08 as nullifying

CB 2013-09 without either endorsing or rejecting CB 2013-09’s

interpretation of 215 ILCS 5/143.17a. The Court will, therefore,

interpret § 143.17a anew without deferring to the IDOI’s 2013

interpretation of the statute.




3 Public Act 100-475 replaced a sentence in in § 143.17a that read “In all notices of intention
not to renew any policy of insurance, as defined in Section 143.11, the company shall provide a
specific explanation of the reasons for nonrenewal” with language stating “the notice to the
named insured shall provide a specific explanation for nonrenewal.” Illinois Public Act 100-
0475. Section 143.17a still provides that “[a] company intending to nonrenew any policy of
insurance to which Section 143.11 applies . . . must mail written notice to the named insured
at least 60 days prior to the expiration date of the current policy.” Id.
                                     Page 17 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 18 of 24


     The plain language of § 143.17a prohibits insurance carriers

who mistakenly classify an insured company’s employees in an

initial audit from later increasing the insured’s annual premium by

more than 30% without notice based on a revision of the initial

audit. Subsection 143.17a(a) states that an insurance carrier that

intends to nonrenew an insurance policy must give notice to the

insured party 60 days prior to the expiration date of the current

policy. 215 ILCS 5/143.17a(a). Subsection 143.17a(b) states that

an insurance carrier that intends to renew a policy “with an

increase in premium of 30% or more or with changes in deductibles

or coverage that materially alter the policy” must similarly give

notice 60 days prior to the renewal date. 215 ILCS 5/143.17a(b).

Subsection 143.17a(c) states that a company that has failed to

provide notice of its intention to nonrenew or renew with material

changes may not increase the renewal premium by more than 30%

from the previous year. 215 ILCS 5/143.17a(c). Taken together,

these three subsections establish that an insurance carrier may not

increase an insured party’s premium by more than 30% without

first giving notice. BrickStreet’s 2019 revised final premium for the

2015-2016 Policy is $344,236.00, significantly more than 30%


                            Page 18 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 19 of 24


higher than the $124,961.00 premium that JSM paid BrickStreet

for JSM’s 2014-2015 worker’s compensation policy. See d/e 108,

exh. 1, p. 2; d/e 132-22, p. 10. BrickStreet did not provide notice

to JSM of its intention to more than double JSM’s premium until

more than three years after the renewal date. Section 143.17a

prohibits this kind of retroactive rate adjustment.

     This construction of § 143.17a is consistent with the statutory

context of § 143.17a within the Illinois Insurance Code. See Hosey

v. City of Joliet, 124 N.E.3d 1075, 1079 (Ill. App. 2019) (“A

fundamental principle of statutory construction is to view all

provisions of a statutory enactment as a whole.”). Another

provision of the Code, 215 ILCS 5/462b, places the burden of

applying correct classifications on insurance companies rather than

on insured parties. See 215 ILCS 5/462b (stating that “[i]nsurance

companies shall apply correct classifications . . . to compute

premiums” and that if application of incorrect classifications results

in an insured party overpaying for a premium, “the insurer shall

refund to the insured the excessive premium”). Section 462b does

not provide any remedy for when a carrier’s application of incorrect

classifications results in underpayment by the insured. Id.


                            Page 19 of 24
                2:18-cv-02154-SEM-EIL # 149   Page 20 of 24


  B.     JSM Did Not Conceal or Falsify Classification
         Information.

       In denying JSM’s Motion to Dismiss, the Court acknowledged

that workers’ compensation insurance carriers are generally

prohibited from retroactively increasing premiums after audit. See

d/e 142, pp. 12–13. The Court also recognized an exception to the

general rule. See id. This exception applies when an insured

employer causes its insurance carrier to apply incorrect

classifications by concealing information or knowingly submitting

false information. See id., p. 13. BrickStreet alleged in its

Counterclaim that JSM “withheld or failed to disclose” pertinent

classification information, and at the motion to dismiss stage this

allegation was sufficient. D/e 108, ¶ 17. Summary judgment,

however, “is the proverbial put up or shut up moment in a lawsuit,

when a party must show what evidence it has that would convince

a trier of fact to accept its version of events.” Weaver v. Champion

Petfoods USA Inc., 3 F.4th 927, 938 (7th Cir. 2021). BrickStreet

has not introduced evidence showing that JSM caused BrickStreet

to apply incorrect classifications by lying or concealing classification

information.



                            Page 20 of 24
                   2:18-cv-02154-SEM-EIL # 149   Page 21 of 24


     BrickStreet points to three alleged misrepresentations by JSM:

(1) Kuester’s substitution of the 9015 code for the 5645 code on the

JSM payroll summary spreadsheet; (2) Kuester’s removal of the

words “Carpentry” and “Painting” from JSM’s Income Statement;

and (3) JSM’s alleged failure to disclose to the NCCI Inspector,

Genevieve Jobst, that some of the employees JSM placed in 9015

were “carpenters” whose job duties included replacing windows and

repairing roofs.

     However, the undisputed evidence shows that BrickStreet was

not deceived by these actions. BrickStreet’s auditors became aware

of the classification code changes made by JSM during the

November 2016 audit. See d/e 146, p. 129. A BrickStreet auditor

considered switching the JSM “carpenters” back to code 5645

during the 2016 audit process, but BrickStreet elected not to do so.

See id. BrickStreet’s auditors were aware that at least one of the

reclassified employees had performed carpentry work such as

replacing windows during the policy period. See id. Nevertheless,

BrickStreet agreed with the classification codes suggested by JSM

after the conclusion of a full audit and assessed a post-audit

premium “based on actual wages paid and job classifications in


                               Page 21 of 24
                 2:18-cv-02154-SEM-EIL # 149   Page 22 of 24


effect” of $76,567.00. See d/e 133-29, pp. 23–24. BrickStreet has

not offered any explanation for how JSM’s decision to change the

rating codes or descriptions in its documents could have deceived

BrickStreet, given that BrickStreet was aware of the suggested

classification changes and the basis therefor. In the absence of

fraudulent behavior by the insured party, Illinois law places the

burden of determining the correct classification codes on the

insurance carrier and does not permit carriers to remedy an initial

misclassification by retroactively increasing a former client’s

premiums without notice.

  C.     The Undisputed Facts Show That Not All of the JSM
         Employees Formerly Classified Under NCCI Code 9015
         Employees Belonged in Code 5645 in 2016.

       BrickStreet also claims that “while Plaintiff changed it [sic]

designation of Class Codes to be applied to employees for the

2015/2016 audit, the employees’ actual job duties did not change,

and in fact still included work duties that are correctly classified as

‘Carpenter’ and assigned Class Code 5615 [sic].” Id., p. 15. The

admission that “employees’ actual job duties did not change” is fatal

to BrickStreet’s Counterclaim because the 2019 revised final

premium includes $0 in payroll under code 9015 and


                              Page 22 of 24
               2:18-cv-02154-SEM-EIL # 149   Page 23 of 24


$1,933,015.00 in payroll under code 5645 despite the fact that each

of the four previous final premiums paid by JSM included between

$475,000 and $925,000 in 9015 payroll and not more than

$310,000 in 5645 payroll. See d/e 132-22, pp. 7–11. To survive

summary judgment, BrickStreet must produce evidence that could

persuade a trier of fact not only that the employees who were

reclassified from 5645 to 9015 in 2016 should have remained in

5645 but also that all of the other JSM employees who were

classified under 9015 in previous years should have been classified

under 5645 during the 2015-2016 policy period. BrickStreet has

not produced any evidence to contradict JSM’s assertion that at

least some of the employees classified under code 9015 in previous

years did not belong in 5645 in 2015-2016.

                         VI. CONCLUSION

     For the reasons stated, Counter-Defendant JSM

Management’s Motion for Summary Judgment on BrickStreet’s

Counterclaim (d/e 146) is GRANTED.




                           Page 23 of 24
            2:18-cv-02154-SEM-EIL # 149   Page 24 of 24


ENTERED: September 8, 2021

FOR THE COURT:
                         s/Sue E. Myerscough
                       SUE E. MYERSCOUGH
                       UNITED STATES DISTRICT JUDGE




                        Page 24 of 24
